DETAILED ACTION
Claims 1-24 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2021 and 11/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,979,941. 
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application merely broadens the scope of the claims of the Patent by eliminating the elements and their functions of the claims, and the claims of this instant application are therefore and obvious variant thereof.
Instant Application 17/227853
U.S. Patent No. 10,979,941
Claim 1: A method performed by a central unit (CU) of a secondary node (SN) in a wireless communication system, the method comprising:
Claim 1: A method performed by a network entity corresponding to a central unit (CU) of a secondary node (SN) in a wireless communication system, the method comprising:
transmitting, to a distributed unit (DU) of the SN via an F 1 interface, a request message for requesting a context setup of a terminal that includes a first list of at least one candidate primary secondary cell (PSCell) and a second list of at least one secondary cell (SCell) to be setup;
transmitting, to a network entity corresponding to a distributed unit (DU) of the SN via an F1 interface, a request message for requesting a context setup of a terminal that includes a first list of at least one candidate primary secondary cell (PSCell) and a second list of at least one secondary cell (SCell) to be setup;
receiving, from the DU via the F 1 interface, a response message for confirming the context setup of the terminal that includes a third list of at least one SCell failed to setup; and
receiving, from the network entity corresponding to the DU via the F1 interface, a response message for confirming the context setup of the terminal that includes a third list of at least one SCell failed to setup and a cause for each SCell of the at least one SCell failed to setup in the third list; and
transmitting, to a master node (MN) associated with the SN, a message for requesting a modification of the SN based on the response message.
transmitting, to a network entity corresponding to a master node (MN) associated with the SN, a message for requesting a modification of the SN based on the response message.
Instant Application 17/227853
U.S. Patent No. 10,979,941
Claim 2: The method of claim 1, wherein the message for requesting the modification of the SN includes secondary cell group (SCG) configuration information, a list of at least one bearer to be modified, and information on a tunnel endpoint at the SCG for delivering data of the at least one bearer, and wherein the method further comprises receiving, from the MN, a message for confirming the modification of the SN as a response to the message for requesting the modification of the SN.

Claim 2: The method of claim 1, wherein the message for requesting the modification of the SN includes secondary cell group (SCG) configuration information, a list of at least one bearer to be modified, and information on a tunnel endpoint at the SCG for delivering data of the at least one bearers, and wherein the method further comprises receiving, from the network entity corresponding to the MN, a message for confirming the modification of the SN as a response to the message for requesting the modification of the SN.
Instant Application 17/227853
U.S. Patent No. 10,979,941
Claim 3: The method of claim 2, further comprising: transmitting, to the DU via the F1 interface, a message for requesting a context modification of the terminal that includes a fourth list of at least one SCell to be setup; and receiving, from the DU via the F1 interface, a message for confirming the context modification of the terminal that includes a fifth list of at least one SCell failed to setup.
Claim 3: The method of claim 2, further comprising: transmitting, to the network entity corresponding to the DU via the F1 interface, a message for requesting a context modification of the terminal that includes a fourth list of at least one SCell to be setup; and receiving, from the network entity corresponding to the DU via the F1 interface, a message for confirming the context modification of the terminal that includes a fifth list of at least one SCell failed to setup.
Instant Application 17/227853
U.S. Patent No. 10,979,941
Claim 4: The method of claim 2, wherein the tunnel endpoint is used for delivering downlink data of the at least one bearer to the terminal.
Claim 5: The method of claim 2, wherein the tunnel endpoint is used for delivering downlink data of the at least one bearer to the terminal.
Instant Application 17/227853
U.S. Patent No. 10,979,941
Claim 6: The method of claim 3, wherein the message for confirming the context modification of the terminal further includes a cause associated with the fifth list of at least one SCell failed to setup included in the message for confirming the context modification of the terminal, and wherein the cause associated with the fifth list indicates an overload of an SCell failed to setup by the DU.
Claim 4: The method of claim 3, wherein the message for confirming the context modification of the terminal further includes a cause associated with the fifth list of at least one SCell failed to setup included in the message for confirming the context modification of the terminal, and wherein the cause associated with the fifth list indicates an overload of an SCell failed to setup by the network entity corresponding to the DU.
Instant Application 17/227853
U.S. Patent No. 10,979,941
Claim 5: The method of claim 1, wherein the response message further includes a cause for each SCell of the at least one SCell failed to setup in the third list, and wherein the cause indicates an overload of an SCell failed to setup by the DU.
Claim 6: The method of claim 1, wherein the cause indicates an overload of an SCell failed to setup by the network entity corresponding to the DU.

Claims 7-24 discloses similar limitations as claims 7-24 of the patent and is therefore rejected for the same reason as indicated above.


Allowable Subject Matter
Claims 1-24 would be allowable if rewritten or amended to overcome the rejection(s) under Nonstatutory Double Patenting, set forth in this Office action.
Claims 1-24 are allowed.
The following is an examiner’s statement of reason for allowance:
Claims 1-24 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “... transmitting, to ... (DU) of the SN via an F1 interface, a request message ... that includes a first list of ... (PSCell) and a second list of ... (SCell) to be setup; receiving, from ... DU via the F1 interface, a response message ... that includes a third list of at least one SCell failed to setup and a cause for ... the .. failed to setup; and transmitting, to ... (MN) associated with the SN, a message for requesting a modification of the SN ..." and in combination with other recited limitations in claim 1.

Claims 7, 13, and 19, include similar features of claim 1 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parkvall et al., U.S. Publication No. 2017/0331670 discloses containing a list of access information configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469